BLACKROCK FUNDS II BlackRock Strategic Income Opportunities Portfolio (the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated April 27, 2012, as amended September 28, 2012 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about BlackRock Strategic Income Opportunities Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Rick Rieder 2010 Chief Investment Officer of Fixed Income, Fundamental Portfolios of BlackRock, Inc. Bob Miller 2011 Managing Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Rick Rieder and Bob Miller are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Fund — Portfolio Manager Information” for additional information on the portfolio management team. The section in the Prospectus captioned “Management of the Fund — Portfolio Manager Information” is deleted in its entirety and replaced with the following: Information regarding the portfolio managers of the Fund is set forth below. Further information regarding the portfolio managers, including other accounts managed, compensation, ownership of Fund shares, and possible conflicts of interest, is available in the Fund’s SAI. The Strategic Income Opportunities Portfolio is managed by a team of financial professionals. Rick Rieder and Bob Miller are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Rick Rieder Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2010 Chief Investment Officer of Fixed Income, Fundamental Portfolios of BlackRock, Inc. and Head of its Global Credit Business and Credit Strategies, Multi-Sector, and Mortgage Groups since 2010; Managing Director of BlackRock, Inc. since 2009; President and Chief Executive Officer of R3 Capital Partners from 2008 to 2009; Managing Director of Lehman Brothers from 1994 to 2008. Bob Miller Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2011 Managing Director of BlackRock, Inc. since 2011; Co-Founder and Partner of Round Table Investment Management Company from 2007 to 2009; Managing Director of Bank of America from 1999 to Shareholders should retain this Supplement for future reference.
